Motion Granted, Appeal Dismissed, and Memorandum Opinion filed June 9,
2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00401-CV

    MUZAFFAR HASSAN SIDDIQI AND ZAHIDA SIDDIQI, Appellants

                                          V.

               TOORAK CAPITAL PARTNERS, LLC, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-DCV-277120


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed July 6, 2021. On May 23, 2022,
appellants filed a motion to dismiss the appeal styled as a “stipulation of dismissal”.
See Tex. R. App. P. 42.1. Construing the filing as a motion to dismiss, the motion is
granted.

      We dismiss the appeal.

                                   PER CURIAM

Panel consists of Justices Wise, Poissant, and Wilson.